In an action to recover damages for personal injuries, the defendant Majestic Aerotech, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Posner, J.), dated January 26, 2001, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
In opposition to the appellant’s prima facie showing of its entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact as to whether the accident was caused by its alleged negligence. Since a trier of fact would be required to engage in impermissible speculation on the issue of causation as it related to the appellant, the Supreme Court should have granted its motion for summary judgment dismissing the complaint insofar as asserted against it (see, Bernstein v City of New York, 69 NY2d 1020; Russac v Crest Hollow *399Country Club, 252 AD2d 548; Capraro v Staten Is. Univ. Hosp., 245 AD2d 256). O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.